DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-15 of copending Application No. 16/956,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1-5 and 12-14, claim limitations of claims 1-5 and 13-15 of copending Application No. 16/956,937 discloses all the claim limitations of claims 1-5 and 12-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 6-11 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-15 of copending Application No. 16/956,937 in view of Shinkai US 2012/0257139. 
Regarding claims 6-11 and 15, claims 1-5 and 13-15 of copending Application No. 16/956,937 does not explicitly disclose the claim limitations of claims 6-11 and 15.
Regarding claims 6-11 and 15, Shinkai discloses a display apparatus, in at least figs.1-8, 12-20 and 24, the plurality of electrodes includes: a plurality of common electrodes (32A, or 32B); and the plurality of signal electrodes (32B, or 32A) to which a voltage for generating the electric field is applied, the plurality of signal electrodes includes a first signal electrode and a second signal electrode, and wherein a portion of the light guide plate corresponding to the second signal electrode is brighter than a portion corresponding to the first signal electrode (see fig.24), the plurality of common electrodes and the plurality of signal electrodes have a bar shape (see at least fig.4(B)), the plurality of common electrodes and the plurality of signal electrodes are alternately arranged side by side (see at least fig.4(B)), the plurality of common electrodes and the plurality of signal electrodes have a patch shape (see at least fig.4(C)), the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns (see at least fig.4(C)), and the electro-optical layer includes Polymer Dispersed Liquid Crystal (PDLC)(para.98 and 71 and fig.8) for the purpose of forming a local dimming unit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of electrodes includes: a plurality of common electrodes; and the plurality of signal electrodes to .
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6, line 3, “a plurality of signal electrodes” should be “the plurality of signal electrodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama US 2010/0171903.
Regarding claim 1, Okuyama discloses a display apparatus, in figs.1-7 and 21, comprising: a light source (20) emitting light; 
a light guide plate (10) having a first surface (upper surface) and a second surface (lower surface), and configured to spread light emitted from the light source therein and to emit light through the first surface (see fig.7); and 
a local dimming unit (30) configured to pass or scatter light emitted through the second surface of the light guide plate according to a position (see fig.7); and 
wherein the local dimming unit includes: 
an electro-optical layer (33) configured to which optical properties change according to an electric field; and 
a plurality of electrodes (32) positioned on the same plane to generate the electric field (see figs.2A-3).
Regarding claim 2, Okuyama discloses the electro-optical layer around at least one signal electrode passes light when a voltage is applied to the at least one signal 
Regarding claim 3, Okuyama discloses the light passing through the electro-optical layer is spread inside the light guide plate (30A of fig.7).
Regarding claim 4, Okuyama discloses the electro-optical layer around at least one signal electrode scatters light when a voltage is not applied to the at least one signal electrode among a plurality of the signal electrodes (30B of fig.7 and figs.6A-6C and para.64).
Regarding claim 5, Okuyama discloses the light scattered by the electro-optical layer is emitted through the first surface of the light guide plate (see 30B of fig.7).
Regarding claim 6, Okuyama discloses the plurality of electrodes includes: a plurality of common electrodes (32A, or 32B); and the plurality of signal electrodes to which a voltage for generating the electric field is applied.
Regarding claim 8, Okuyama discloses the plurality of common electrodes and the plurality of signal electrodes have a bar shape (see fig.3).
Regarding claim 9, Okuyama discloses the plurality of common electrodes and the plurality of signal electrodes are alternately arranged side by side (see fig.3)
Regarding claim 14, Okuyama discloses the electro-optical layer passes light through when the electric field is present (see figs.5A-5C), and scatters the light when the electric field is not present (see figs.6A-6C).
Regarding claim 15, Okuyama discloses the electro-optical layer includes at least one of Polymer Dispersed Liquid Crystal (PDLC)(para.44), Polymer Network Liquid Crystal (PNLC), Cholesteric Liquid Crystal, and Smectic Liquid Crystal.
1, 5, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkai US 2012/0257139.
Regarding claim 1, Shinkai discloses a display apparatus, in at least figs.1-8, 12-20 and 24, comprising: a light source (20) emitting light; 
a light guide plate (10) having a first surface (upper surface) and a second surface (lower surface), and configured to spread light emitted from the light source therein and to emit light through the first surface (see figs.1, 5, 8 and 12); and 
a local dimming unit (30 or 60) configured to pass or scatter light emitted through the second surface of the light guide plate according to a position (see figs.5-8, 1 and 12); and 
wherein the local dimming unit includes: 
an electro-optical layer (34) configured to which optical properties change according to an electric field (see figs.6,7, 13, 14 and 17-20); and 
a plurality of electrodes (32A and 32B) positioned on the same plane to generate the electric field (see figs.6,7, 13, 14 and 17-20).
Regarding claim 5, Shinkai discloses the light scattered by the electro-optical layer is emitted through the first surface of the light guide plate (see fig.8).
Regarding claim 12, Shinkai discloses the plurality of electrodes reflects light passing through the electro-optical layer (see figs.5 and 6 and para.58, the plurality of electrodes can be made of metal instead of ITO).
Regarding claim 13, Shinkai discloses scattering rate of the electro-optical layer changes depending on a presence of the electric field (see figs.4,16 and 24).
Regarding claim 15, Shinkai discloses the electro-optical layer includes at least one of Polymer Dispersed Liquid Crystal (PDLC)(para.98 and 71 and fig.8), Polymer Network Liquid Crystal (PNLC), Cholesteric Liquid Crystal, and Smectic Liquid Crystal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US 2010/0171903 as applied to claim 6 above, and further in view of Shinkai US 2012/0257139.
Regarding claim 7, Okuyama discloses the plurality of signal electrodes includes a first signal electrode (one of 32A/32B) and a second signal electrode (the other one of 32A/32B).

Shinkai discloses a display apparatus, in at least figs.1-8, 12-20 and 24, a portion of the light guide plate (10) corresponding to the second signal electrode is brighter than a portion corresponding to the first signal electrode (see fig.24) for the purpose of partially emitting light from the light guide plate (para.34 and 155) and improving contrast without reducing image quality (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the light guide plate corresponding to the second signal electrode is brighter than a portion corresponding to the first signal electrode as taught by Shinkai in the display apparatus of Okuyama for the purpose of partially emitting light from the light guide plate and improving contrast without reducing image quality.
Regarding claims 10 and 11, Okuyama does not explicitly disclose the plurality of common electrodes and the plurality of signal electrodes have a patch shape, and the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns.
Shinkai discloses a display apparatus, in at least figs.1-8, 12-20 and 24, the plurality of common electrodes (32A, or 32B) and the plurality of signal electrodes (32B, or 32A) have a patch shape (see at least fig.4(C)), and the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns (see at least fig.4(C)) for the purpose of forming the plurality of electrodes 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of common electrodes and the plurality of signal electrodes have a patch shape, and the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns as taught by Shinkai in the display apparatus of Okuyama for the purpose of forming the plurality of electrodes having a patch shape and arranged in rows and columns to generate an electric field.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US 2010/0171903 as applied to claim 1 above, and further in view of Shinkai US 2012/0257139.
Regarding claim 12, Okuyama does not explicitly disclose the plurality of electrodes reflects light passing through the electro-optical layer.
Shinkai discloses a display apparatus, in at least figs.1-8, the plurality of electrodes (32) reflects light passing through the electro-optical layer (see figs.5 and 6 and para.58, the plurality of electrodes can be made of metal instead of ITO) for the purpose of having a function of reflecting light entering the local dimming unit and eliminating a reflective plate used behind the light guide plate (para.58).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of electrodes reflects light passing through the electro-optical layer as taught by Shinkai in the display 
Regarding claim 13, Okuyama does not explicitly disclose scattering rate of the electro-optical layer changes depending on a presence of the electric field.
Shinkai discloses a display apparatus, in at least figs.1-8, 12, 16 and 24, scattering rate of the electro-optical layer changes depending on a presence of the electric field (see figs.4,16 and 24) for the purpose of partially emitting light from the light guide plate (para.34 and 155) and improving contrast without reducing image quality (para.156).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scattering rate of the electro-optical layer changes depending on a presence of the electric field as taught by Shinkai in the display apparatus of Okuyama for the purpose of having partially emitting light from the light guide plate and improving contrast without reducing image quality.

Claims 2-4, 6-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai US 2012/0257139 as applied to claim 1 above, and further in view of Okuyama US 2010/0171903.
Regarding claims 2-4 and 14, Shinkai discloses an inversion PDLC (in at least figs.1-8, 12-20 and 24).
Shinkai does not explicitly disclose a normal white PDLC having the electro-optical layer around at least one signal electrode passes light when a voltage is applied 
Okuyama discloses a display apparatus, in figs.1-7, 14-17C and 21, a PDLC can be either inversion PDLC (figs.14-17C) or a normal white PDLC (figs.1-7) having the electro-optical layer around at least one signal electrode passes light when a voltage is applied to the at least one signal electrode among a plurality of the signal electrodes(32B, or 32A)(para.62 and fig.5A-5C), the light passing through the electro-optical layer is spread inside the light guide plate (30A of fig.7), and the electro-optical layer around at least one signal electrode scatters light when a voltage is not applied to the at least one signal electrode among a plurality of the signal electrodes (30B of fig.7 and figs.6A-6C and para.64), and the electro-optical layer passes light through when the electric field is present (see figs.5A-5C), and scatters the light when the electric field is not present (see figs.6A-6C) for the purpose of forming a normal white PDLC (para.44).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a normal white PDLC having the electro-optical layer around at least one signal electrode passes light when a voltage is applied to the at least one signal electrode among a plurality of the signal electrodes, the light passing through the electro-optical layer is spread inside the light guide plate, and the electro-optical layer around at least one signal electrode scatters light when a 
Regarding claim 6, Shinkai discloses the plurality of electrodes includes: a plurality of common electrodes (32A, or 32B); and the plurality of signal electrodes (32B, or 32A) to which a voltage for generating the electric field is applied.
Regarding claim 7, Shinkai discloses the plurality of signal electrodes includes a first signal electrode and a second signal electrode, and wherein a portion of the light guide plate corresponding to the second signal electrode is brighter than a portion corresponding to the first signal electrode (see fig.24).
Regarding claim 8, Shinkai discloses the plurality of common electrodes and the plurality of signal electrodes have a bar shape (see at least fig.4(B)).
Regarding claim 9, Shinkai discloses the plurality of common electrodes and the plurality of signal electrodes are alternately arranged side by side (see at least fig.4(B)).
Regarding claim 10, Shinkai discloses the plurality of common electrodes and the plurality of signal electrodes have a patch shape (see at least fig.4(C)).
Regarding claim 11, Shinkai discloses the plurality of common electrodes and the plurality of signal electrodes are alternately arranged in rows and columns (see at least fig.4(C)).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871